     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.305 Page 1 of 30



1
2
3
4
5
6
7                       UNITED STATES DISTRICT COURT
8                     SOUTHERN DISTRICT OF CALIFORNIA
9
10   LUIS LOPEZ YANEZ; KAYASONE              Case No.: 20cv1789-MDD
     MUONGKHOT; and JULIO
11   RUBIO, on behalf of themselves and      ORDER GRANTING PLAINTIFFS’
12   all others similarly situated,          MOTION FOR PRELIMINARY
                               Plaintiffs,   APPROVAL OF CLASS ACTION,
13                                           FLSA COLLECTIVE ACTION AND
14   v.                                      PRIVATE ATTORNEYS’
                                             GENERAL ACT SETTLEMENT
15   HL WELDING, INC.,

16                            Defendant.
                                             [ECF No. 23]
17
18        Before the Court is Plaintiffs’ Motion for Preliminary Approval of Class
19   Action, Fair Labor Standards Act (“FLSA”) Collective Action, and Private
20   Attorneys’ General Act (“PAGA”) Settlement. (ECF No. 23). The motion is
21   unopposed by Defendant HL Welding, Inc. (“Defendant” or “HL Welding”).
22   (ECF No. 26). Plaintiffs submitted the Joint Stipulation of Class Action and
23   Collective Action Settlement and Release (“Settlement Agreement”) to the
24   Court for review. Having considered the briefs, Settlement Agreement, and
25   the relevant statutory and case law, the Court GRANTS Plaintiffs’ Motion.
26        INTRODUCTION
27        On June 2, 2021, Plaintiffs filed a First Amended Complaint (“FAC”),

                                             1
                                                                         20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.306 Page 2 of 30



1    which is the operative complaint in this case. (ECF No. 19). Plaintiffs allege:
2    (1) failure to pay overtime wages under California Labor Code §§ 510, 1194;
3    (2) failure to furnish accurate wage statements under California Labor Code
4    §§ 226, 226.3; (3) waiting time penalties under California Labor Code §§ 201-
5    2032; (4) unfair competition under California Business and Professions Code
6    § 17200, et seq.; (5) civil penalties under PAGA, California Labor Code § 2698,
7    et seq.; and (6) failure to pay overtime wages under FLSA, 29 U.S.C. § 207.
8    (Id.).
9             The gravamen of Plaintiffs’ complaint in this action and the Muongkhot
10   Action is that Defendant “has used a pay scheme to deprive Tradespeople of
11   wages by paying a ‘per diem’ in addition to hourly wages, but not including
12   the per diem rate in its calculation of overtime pay.” (Id.). As such,
13   Defendant has allegedly not paid overtime using the proper regular rate of
14   pay as required by the FLSA and California law. (Id.). Additionally,
15   Plaintiffs allege derivative claims that Defendant failed to provide accurate
16   wage statements, “and that certain Tradespeople . . . are due waiting time
17   and PAGA penalties.” (Id.).
18            Plaintiffs seek preliminary approval of an $858,000 non-reversionary
19   settlement with HL Welding to settle the California and federal overtime
20   pay, and related claims on behalf of a class of Tradespeople (“Settlement
21   Class Members”), as defined more specifically below. The Court preliminarily
22   finds the proposed settlement is fair, reasonable and adequate.
23            BACKGROUND
24            Litigation History
25            On October 10, 2019, Plaintiff Muongkhot filed a class action complaint
26   against HL Welding in San Diego Superior Court (“Muongkhot Action”). The
27   initial complaint was filed on behalf of a putative class of Welders, Ship

                                              2
                                                                          20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.307 Page 3 of 30



1    Fitters, and other similarly situated employees employed in California on or
2    after October 10, 2015. Shortly after filing, Defendant disclosed that many
3    members of the putative class signed arbitration agreements with HL
4    Welding that included a class action waiver.
5         On February 13, 2020, Plaintiff Julio Rubio initiated the 65-day
6    administrative exhaustion requirements with the California Labor and
7    Workforce Development Agency (“LWDA”) that were required before Mr.
8    Rubio could join the Muongkhot Action as a representative plaintiff to assert
9    a claim under PAGA. Plaintiffs then filed an amended complaint in the
10   Muongkhot Action wherein Rubio is named as a plaintiff and proxy for the
11   state of California.
12        In July 2020, following initial discovery and meeting and conferring
13   with Defendant’s counsel, Plaintiff sought a stipulation to amend the
14   operative complaint in the Muongkhot Action. Defendant declined to
15   stipulate, requiring Plaintiffs to file a Motion for Leave to Amend in the
16   Muongkhot Action to add additional plaintiffs and provide an expanded class
17   definition explicitly including all potential class positions in addition to
18   Welders and Shipfitters.
19        On September 11, 2021, Plaintiff Yanez initiated this action. (ECF No.
20   1). Plaintiffs filed the First Amended Complaint on June 2, 2021, which
21   added included claims on behalf of an expanded statewide class, a nationwide
22   collective action, and penalties under PAGA. (ECF No. 19).
23        The parties attended a mediation on March 24, 2021 with mediator
24   Scott Markus. The mediation involved discussion of settlement of both this
25   Action and the Muongkhot Action. The parties entered into a signed
26   Memorandum of Understanding (“MOU”) to settle all of the class and PAGA
27   claims in both cases. Prior to mediation, Defendant HL Welding shared with

                                              3
                                                                            20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.308 Page 4 of 30



1    Plaintiffs’ counsel detailed data regarding the class claims. HL Welding
2    provided supplemental data to Plaintiffs’ counsel on June 2, 2021 that
3    confirmed the relevant workweeks and pay periods that are the focus of the
4    disputes herein, and which also confirmed when class members worked
5    overtime hours that would be subject to additional compensation if Plaintiffs
6    prevailed on the merits. The parties spent the next two months negotiating
7    the terms of the full settlement agreement presented in the instant motion,
8    including the Settlement Notice to the class.
9         Settlement Agreement
10        In return for a release of all claims in this action, the Muongkhot
11   Action, and any related claims arising from the same facts averred in the
12   operative complaint, Defendant agreed to create a non-reversionary $858,000
13   Gross Settlement Amount (“GSA”). Defendant will separately pay the
14   “employer’s share” of employment taxes (FICA, FUTA, SDI) on any payments
15   classified as W-2 income or wages, over and above the GSA. (ECF No. 23 at
16   14). Plaintiffs request, and Defendant consents, that the fund be distributed
17   as follows:
18        (1)      Up to $12,000 for Settlement Administration costs payable to
19                 Simpluris, Inc.
20        (2)      Up to one third (1/3) of the GSA or $286,000 for reasonable
21                 attorneys’ fees.
22        (3)      Up to $10,000 to reimburse Class Counsel for actual documented
23                 litigation expenses.
24        (4)      Class representative service awards not to exceed $15,000 paid to
25                 Plaintiffs Lopez Yanez, Kayasone Muongkhot and Julio Rubio
26                 ($5,000 each) for their services to the class and risks incurred.
27        (5)      $100,000 for payment of PAGA penalties, with 75% of this

                                               4
                                                                             20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.309 Page 5 of 30



1                  payment, or $75,000, sent to the LWDA and 25% of this payment,
2                  or $25,000, distributed to “PAGA Recipients,” as defined by the
3                  Settlement Agreement.
4             After these deductions, the remaining sum, or Net Settlement Amount,
5    would be distributed to Class members on a pro-rata basis (based on
6    workweeks in the applicable statutory periods). (ECF No. 23 at 16).
7    Plaintiffs’ counsel estimates the Net Settlement Amount to be $435,000.
8    (Id.).
9             Settlement Class Members will not be required to file claims in order to
10   receive their share of the Net Settlement Fund, but will have the opportunity
11   to correct any errors in Defendant’s records to their numbers of weeks worked
12   as Tradespeople in California. (Id.).
13            Class and Subclass Definitions
14            The proposed Settlement Class and Subclass definitions are as follows:
15            “Settlement Class” and “Settlement Class Members” shall mean all
16   current and former employees of HL Welding who were employed as Welders,
17   Ship Fitters, Pipefitters, Sheet Metal workers, Electricians, Machinists,
18   Riggers and Tackers (collectively “Tradespeople”) at any time from October 1,
19   2015 and June 30, 2021 and who have not signed arbitration agreements
20   with class/collective action waivers with HL Welding and who fall within one
21   of the following two subclasses:
22            California Subclass: All current and former employees of HL Welding
23   who were employed as Welders, Ship Fitters, Pipefitters, Sheet Metal
24   workers, Electricians, Machinists, Riggers and Tackers by Defendant in
25   California at any time between October 1, 2015 and June 30, 2021 (the
26   “California Subclass Period”) and who have not signed arbitration
27   agreements with class/collective action waivers with HL Welding.

                                               5
                                                                           20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.310 Page 6 of 30



1          FLSA Subclass: All current and former employees of HL Welding who
2    were employed as Welders, Ship Fitters, Pipefitters, Sheet Metal workers,
3    Electricians, Machinists, Riggers and Tackers by Defendant in states other
4    than California at any time between September 15, 2017 and June 30, 2021
5    (the “FLSA Subclass Period”) and who have not signed arbitration
6    agreements with class/collective action waivers with HL Welding.
7         The proposed class and subclass definitions are different from the
8    definitions in the operative complaint in the following respects: the revised
9    definitions (1) finalize the Class Period end date of June 30, 2021, (2) create
10   two subclasses, and (3) clarify that only Tradespeople who did not sign
11   arbitration agreements are included in the class settlement and subject to the
12   class release. That is, any HL Welding employee who signed an arbitration
13   agreement retains his/her right to bring an individual arbitration for the
14   overtime and related claims at issue in this litigation.
15        Class Representative and Class Counsel
16        In certifying the settlement class, Plaintiffs request the Court appoint
17   Plaintiffs Lopez Yanez, Kayasone Muongkhot and Julio Rubio as the class
18   representatives and their counsel, David Pogrel and Aaron Kaufmann,
19   Leonard Carder, LLP, as class counsel.
20        Notice Procedure
21        The parties agreed on Simpluris, Inc. as the Settlement Administrator.
22   After updating the database provided by Defendant through the National
23   Change of Address database, the Settlement Administrator will mail the
24   Settlement Notice and Estimated Share Form (collectively “Notice Packet”) to
25   each class member. The Notice Packet shall inform Settlement Class
26   Members of what their estimated settlement amount is, as well as the
27   number of Settlement Class Members credited workweeks during the

                                             6
                                                                          20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.311 Page 7 of 30



1    relevant period covered by the settlement. The Settlement Notice will inform
2    the Class Members that they have four options: (1) do nothing and receive the
3    estimated amount set forth in the Notice; (2) dispute the amount listed in the
4    Notice; (3) object to the Settlement; or (4) exclude himself or herself from the
5    Settlement. Because this is not a claims-made settlement, Class Members
6    will not be required to make a submission to participate in the settlement.
7         DISCUSSION
8         Plaintiffs’ motion seeks preliminary approval of a class action
9    settlement, an FLSA collective action settlement, and a PAGA settlement.
10   The Court addresses each in turn.
11   A.   Certification of the Class for Purposes of Settlement
12        Federal Rule of Civil Procedure 23 establishes four prerequisites for
13   class certification: (1) numerosity; (2) commonality; (3) typicality; and (4)
14   adequacy of representation. Fed. R. Civ. P. 23(a). Under Rule 23(b)(3),
15   common questions must predominate over individual questions and the class
16   action device must be “superior to other available methods for fairly and
17   efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). At the
18   preliminary approval stage, the court determines whether it “will likely be
19   able to . . . certify the class for purposes of judgment on the proposal” for class
20   settlement. Fed. R. Civ. P. 23(e)(1)(B) (emphasis added).
21        1.    Numerosity
22        The numerosity requirement under Rule 23(a)(1) is met if “the class is
23   so numerous that joinder of all members is impracticable.” Fed. R. Civ. P.
24   23(a)(1). “[C]ourts generally find that the numerosity factor is satisfied if the
25   class comprises 40 or more members and will find that it has not been
26   satisfied when the class comprises 21 or fewer.” Celano v. Marriott Int’l, Inc.,
27   242 F.R.D. 544, 549 (N.D. Cal. 2007). The parties have identified 75

                                              7
                                                                            20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.312 Page 8 of 30



1    California Subclass Members. (SA ¶ 4(a)); (ECF No. 23 at 14). Joinder of
2    this number of plaintiffs is impractical. The numerosity requirement is
3    satisfied.
4          2.     Commonality
5          Rule 23(a)(2) requires the existence of “questions of law or fact common
6    to the class.” Fed. R. Civ. P 23(a)(2). Commonality is established if plaintiffs’
7    and class members’ claims “depend upon a common contention . . . capable of
8    class-wide resolution—which means that determination of its truth or falsity
9    will resolve an issue that is central to the validity of each one of the claims in
10   one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).
11   Plaintiffs’ complaint alleges questions common to the entire class for all
12   claims, including whether: “(1) class members have been subject to the same
13   ‘per diem’ payment plan; (2) class members are entitled to overtime
14   protections of the California Labor Code and FLSA; (3) HL Welding has
15   violated its legal obligations under various provisions of the California Labor
16   Code and FLSA; and (4) HL Welding’s actions constitute violations of the
17   Unfair Competition Law.” (ECF No. 23 at 21). As such, the proposed class
18   meets the commonality requirement.
19         3.     Typicality
20         Rule 23(a)(3)’s typicality requirement will be satisfied when “the claims
21   or defenses of the representative parties are typical of the claims or defenses
22   of the class.” Fed. R. Civ. P. 23(a)(3). The named plaintiff must be a member
23   of the class they seek to represent and must “possess the same interest and
24   suffer the same injury” as putative class members. Gen. Tel. Co. of Sw. v.
25   Falcon, 457 U.S. 147, 156 (1982) (internal quotation marks omitted). The
26   representative claims are typical if they are “‘reasonably co-extensive with
27   those of absent class members,” though they “need not be substantially

                                             8
                                                                            20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.313 Page 9 of 30



1    identical.’” Parsons v. Ryan, 754 F.3d 657, 685 (9th Cir. 2014) (quoting
2    Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998)). “Plaintiffs’
3    claims arise out of the same factual and legal circumstances as the claims of
4    other Class members: like all Class Members, Plaintiffs were subject to HL
5    Welding’s ‘per diem’ compensation and have been underpaid according to the
6    California and federal overtime laws and did not receive accurate wage
7    statements.” (ECF No. 23 at 21). Additionally, “Class Members no longer
8    providing services to HL Welding, like Plaintiffs, are entitled to waiting time
9    penalties and other penalties.” (Id.). The Court finds that Plaintiffs have
10   satisfied the typicality requirement.
11        4. Adequacy
12        Under Rule 23(a)(4), representative parties must be able to “fairly and
13   adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). In
14   analyzing whether Rule 23(a)4) has been met, the Court must ask two
15   questions: “(1) do the named plaintiffs and their counsel have any conflicts of
16   interest with other class members and (2) will the named plaintiffs and their
17   counsel prosecute the action vigorously on behalf of the class?” Evon v. Law
18   Offices of Sidney Mickell, 688 F.3d 1015, 1031 (9th Cir. 2012) (internal
19   quotation marks and citation omitted). The adequacy of representation
20   requirement is designed to deny certification in instances of “actual fraud,
21   overreaching, or collusion.” In re Bluetooth Headset Prods. Liab. Litig., 654
22   F.3d 935, 948 (9th Cir. 2011) (internal quotation marks and citation omitted).
23        There is no reason to believe that the Class Representatives or Class
24   Counsel have any conflicts of interest with the proposed Settlement Class
25   Members. There also is no reason to believe that the Class Representatives
26   or Class Counsel have failed to vigorously investigate and litigate this case.
27   Plaintiffs have retained competent counsel, who have “actively identified,

                                             9
                                                                          20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.314 Page 10 of 30



1    investigated and prosecuted the claims that are the subject of this
2    Settlement; they have decades of extensive experience in class action
3    litigation, including wage-and-hour claims of the type asserted here, have
4    been appointed class counsel in numerous other cases; and have
5    demonstrated that they have the ability and resources to vigorously pursue
6    the claims asserted in this litigation.” (ECF No. 23 at 22). Accordingly, the
7    Class Representatives and Class Counsel adequately represent the proposed
8    Settlement Class Members.
9         5.    Predominance and Superiority
10        Finally, to certify a class under Rule 23(b)(3), the Court must find “that
11   the questions of law or fact common to class members predominate over any
12   questions affecting only individual members, and that a class action is
13   superior to other available methods for fairly and efficiently adjudicating the
14   controversy.” Fed. R. Civ. P. 23(b)(3). Predominance tests “whether proposed
15   classes are sufficiently cohesive to warrant adjudication by representation.”
16   Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (internal
17   quotation marks and citation omitted). For settlement purposes, a class
18   settlement is superior to other available methods for a fair resolution of the
19   controversy because the class mechanism will reduce litigation costs and
20   promote greater efficiency. In a class action settlement, the Court need not
21   address whether the case, if tried, would present issues of mangeability
22   under Rule 23(b)(3)(D). Amchem Prods. v. Windsor, 521 U.S. 591, 620 (1997).
23        In this case, liability hinges on whether Defendant subjected Class
24   Members to the same “per diem” payment plan, whether Class Members are
25   entitled to overtime protections, whether Defendant violated its legal
26   obligations under California’s Labor Code and FLSA, and whether
27   Defendant’s conduct violates the Unfair Competition Law. (See ECF No. 23

                                            10
                                                                           20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.315 Page 11 of 30



1    at 21). As a result, Plaintiffs and the Class members share several common
2    questions of fact and law that are central to Plaintiffs’ alleged injuries and
3    that predominate over individualized issues.
4         If the Settlement Class Members’ claims were treated on an individual
5    basis, rather than a class basis, several cases would be filed and each would
6    result in a similar outcome. Further, the individual cases would consume a
7    significant amount of the Court’s and parties’ resources. Also, it is likely that
8    the Settlement Class Members would not pursue litigation on an individual
9    basis due to the high cost of pursing their individual claims. Thus, a class
10   action is the superior vehicle to adjudicate the dispute.
11        6.    Conclusion
12        For the reasons stated above, the Court conditionally certifies the class
13   for settlement purposes only.
14   B.   Certification of the FLSA Collective Action
15        Plaintiffs also request that this matter be certified as a collective action
16   under the FLSA. (SA ¶ 55). Under the FLSA, an employee may bring a
17   collective action on behalf of other similarly situated employees. See 29
18   U.S.C. § 216(b). Thus, a district court’s approval of preliminary certification
19   of an FLSA collective action is “conditioned on a preliminary determination
20   that the collective as defined in the complaint satisfies the ‘similarly situated’
21   requirement of section 216(b).” Campbell v. City of Los Angeles, 903 F.3d
22   1090, 1109 (9th Cir. 2018). A party plaintiff and putative collective members
23   are “similarly situated, and may proceed in a collective, to the extent they
24   share a similar issue of law or fact material to the disposition of their FLSA
25   claims.” Id. at 1117.
26        “The limited statutory requirements of a collective action are
27   independent of, and unrelated to, the requirements for class action under

                                             11
                                                                           20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.316 Page 12 of 30



1    Rule 23, and, by omitting most of the requirements in Rule 23 for class
2    certification, necessarily impose a lesser burden.” Id. at 1112 (internal
3    quotation marks and citations omitted). The Court’s “level of consideration is
4    lenient” and focuses on whether the pleadings establish a “reasonable basis”
5    for determining that the putative members are similarly situated. Id. at
6    1109. “A grant of preliminary certification results in the dissemination of a
7    court-approved notice to the putative collective action members.” Id.
8         Plaintiffs make a plausible showing that Plaintiff Lopez Yanez is
9    “similarly situated” to the putative collective members. Plaintiffs allege all
10   Tradespeople who worked for Defendant performed substantially similar
11   duties as Welders, Ship Fitters, Pipe Fitters, Sheet Metal Workers,
12   Electricians, Machinists, Riggers, and other similar positions in skilled
13   trades. (FAC ¶ 14). Plaintiff Lopez Yanez and the putative collective action
14   members are similarly situated because Defendant excluded the per diem
15   from the calculation of overtime compensation for both Plaintiff Lopez Yanez
16   and the putative collective action members. (Id. ¶ 15). Because it is
17   plausible that there are “similar issue[s] of law or fact material to the
18   disposition” of the FLSA claim, the Court grants conditional certification of
19   the FLSA collective action.
20   C.   Fair, Reasonable, and Adequate Settlement
21        Federal Rule of Civil Procedure 23(e)(2) requires that any settlement in
22   a class action be approved by the court which must find that the settlement is
23   fair, reasonable, and adequate. Fed. R. Civ. P. 23(e)(2). At the preliminary
24   approval stage the court determines whether the settlement “appears to be
25   the product of serious, informed, non-collusive negotiations, has no obvious
26   deficiencies, does not improperly grant preferential treatment to class
27   representatives or segments of the class, and falls within the range of

                                             12
                                                                           20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.317 Page 13 of 30



1    possible approval.” In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078,
2    1079 (N.D. Cal. 2007) (internal quotation marks and citation omitted).
3         Similarly, a collective action under the FLSA may not be settled
4    without supervision of either the Secretary of Labor or a district court.
5    Kerzich v. Cty. of Tuolumne, 335 F. Supp. 3d 1179, 1183 (E.D. Cal. 2018).
6    Courts often apply the Rule 23 factors used in determining the fairness of a
7    proposed class action settlement when evaluating the fairness of an FLSA
8    settlement, although it is recognized that some of those factors do not apply
9    due to the inherent differences between class actions and FLSA actions. Selk
10   v. Pioneers Mem’l Healthcare Dist., 159 F. Supp. 3d 1164, 1172 (S.D. Cal.
11   2016).
12        1.    Product of Serious, Informed, Non-Collusive Negotiations
13        “The first factor concerns the means by which the parties arrived at
14   settlement.” Uschold v. NSMG Shared Servs., LLC, 333 F.R.D. 157, 169
15   (N.D. Cal. 2019) (quotation marks and citation omitted). The court must be
16   satisfied that the parties “engaged in sufficient investigation of the facts to
17   enable the court to intelligently make . . . an appraisal of settlement.” Acosta
18   v. TransUnion, LLC, 243 F.R.D. 377, 396 (C.D. Cal. 2007) (internal quotation
19   marks and citation omitted).
20        Counsel engaged in “thorough negotiations,” “substantial informal
21   discovery and data exchange,” and Plaintiffs’ counsel “interviewed a number
22   of . . . affected employees.” (ECF No. 23 at 24). For example, Defendant
23   “provided a large volume of damages data and Plaintiffs’ counsel conducted
24   [a] thorough review and analysis of the data and estimate potential damages
25   incurred by the Settlement Class.” (Id.). Additionally, the parties engaged in
26   private mediation with an experienced mediator. (Id.). A settlement “was
27   reached only after a mediator’s proposal was issued at the conclusion of a full

                                             13
                                                                           20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.318 Page 14 of 30



1    day of mediation.” (Id.). Following the mediation, Defendant provided
2    additional data. (See id.).
3         “The use of an experienced private mediator and presence of discovery
4    supports the conclusion that Plaintiffs were ‘armed with sufficient
5    information about the case’ to broker a fair settlement.” Uschold, 333 F.R.D.
6    at 170 (quoting Acosta, 243 F.R.D. at 396). The parties have been engaging
7    in informal discovery and settlement negotiations since October 2019. (ECF
8    No. 23 at 9). In light of these factors, the Settlement Agreement appears to
9    be the product of serious, informed, non-collusive negotiations.
10        2.    Obvious Deficiencies
11        “The Court must next consider whether there are obvious deficiencies in
12   the Settlement Agreement.” Uschold, 333 F.R.D. at 170 (internal quotation
13   marks and citation omitted). The Court has reviewed the proposed
14   Settlement Agreement and does not note any obvious deficiencies.
15        3.    Lack of Preferential Treatment
16        Next, the Court considers whether the Settlement Agreement provides
17   preferential treatment to any class member. Under the Settlement
18   Agreement, each class member and collective action member may claim their
19   pro rata share of the Net Settlement Amount based on the number of
20   workweeks worked during the class periods. (SA ¶ 68). The PAGA recipients
21   will receive a pro rata share of the PAGA Settlement Amount based on the
22   number of pay periods each PAGA recipient worked during the PAGA Period.
23   (SA ¶ 6). The Settlement Agreement further provides that the named
24   Plaintiffs will each receive a $5,000 service award. (SA ¶ 58).
25        “Incentive awards are fairly typical in class action cases.” Rodriguez v.
26   W. Publ’g Corp., 563 F.3d 948, 958 (9th Cir. 2009). Incentive awards “are
27   intended to compensate class representatives for work done on behalf of the

                                           14
                                                                           20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.319 Page 15 of 30



1    class, to make up for financial or reputational risk undertaken in bringing
2    the action, and, sometimes to recognize their willingness to act as a private
3    attorney general.” Id. at 958-59. Excessive incentive awards “may put the
4    class representative in a conflict with the class and present a considerable
5    danger of individuals bringing cases as class actions principally to increase
6    their own leverage to attain a remunerative settlement for themselves and
7    then trading on that leverage in the course of negotiations.” Id. at 960
8    (internal quotation marks and citation omitted).
9         Plaintiffs explain the service awards are justified because the named
10   Plaintiffs took risks in this action, spent time and effort “assisting in the
11   investigation and consulting with counsel regarding all aspects of the
12   litigation and settlement,” and have “broader” releases than those of other
13   Class Members. (ECF No. 23 at 15). Although Plaintiffs submit no
14   declarations or other evidence attesting to the quality or scope of the named
15   Plaintiffs’ representative service, the amount requested is comparable to
16   amounts awarded by courts in this Circuit. See, e.g., In re Mego Fin. Corp.
17   Sec. Litig., 213 F.3d 454, 463 (9th Cir. 2000) (approving $5,000 to two
18   plaintiff representatives); Wren v. RGIS Inventory Specialists, No. C-06-
19   05778 JCS, 2011 WL 1230826, at *37 (N.D. Cal. Apr. 1, 2011) (approving
20   $5,000 incentive awards to each of the 24 named plaintiffs).
21        Accordingly, at this stage, there is no indication that the service award
22   constitutes “preferential treatment” that would defeat preliminary approval.
23   The motion for final approval must include evidence to support the requested
24   awards.
25        4.    Range of Possible Approval
26        To determine whether the Settlement Agreement “falls within the
27   range of possible approval,” the Court focuses on “substantive fairness and

                                             15
                                                                            20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.320 Page 16 of 30



1    adequacy” and “consider[s] [P]laintiffs’ expected recovery balanced against
2    the value of the settlement offer.” In re Tableware Antitrust Litig., 484 F.
3    Supp.2 d at 1080. “[I]t is well-settled law that a proposed settlement may be
4    acceptable even though it amounts to only a fraction of the potential recovery
5    that might be available to class members at trial.” Nat’l Rural Telecomms.
6    Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 527 (C.D. Cal. 2004).
7         The Settlement Agreement provides for a recovery for the class of
8    $858,000, less settlement administration costs, attorneys’ fees and expenses,
9    Plaintiffs’ service awards, and the PAGA settlement. This represents an
10   adequate recovery for the class, in light of the risk, expense, complexity, and
11   likely duration of further litigation. Under the allocation formula proposed by
12   the parties, Class Members would receive full recovery for their overtime
13   claims, including interest and liquidated damages. Plaintiffs’ counsel
14   declares that the average payout for the California Subclass and FLSA
15   Subclass is $4,400 per employee and the average payout for each PAGA
16   Recipient is $49. (Pogrel Decl. ¶¶ 42-43).
17        Plaintiffs also identify certain risks that they may face in further
18   litigation. Defendant HL Welding has at all times maintained that under its
19   written per diem pay policies, per diem payments to class members
20   represented non-taxable reimbursement for travel expenses on which
21   overtime premiums are not required under either California law or the FLSA.
22   HL Welding also contends that many Tradespeople signed enforceable
23   arbitration agreements. HL Welding contends such arguments would defeat
24   class certification and also go to the merits of Plaintiffs’ claims. While
25   Plaintiffs believe they can defeat these defenses, there remains a risk that a
26   jury could agree with Defendant or that the Court could decline to certify the
27   class. As such, continued litigation presents risks that Plaintiffs may receive

                                             16
                                                                           20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.321 Page 17 of 30



1    less or no recovery than provided in the Settlement Agreement.
2          The risks and costs of continued litigation at least balance the benefit of
3    the estimated payout to class members, warranting preliminary approval and
4    comment from the class members. The proposed Settlement Agreement
5    appears fair, adequate, reasonable, and in the best interests of the class
6    members given the uncertainty of continued litigation.
7          Plaintiffs indicate that Settlement Class Members will receive a “pro
8    rata” portion of the Net Settlement Amount and elsewhere indicate the
9    Settlement Class Members will receive “full recovery.” Plaintiffs are
10   ORDERED to clarify in their motion for final approval whether Settlement
11   Class Members will receive a “pro rata” portion of the Net Settlement
12   Amount, “full recovery” of their individual claims, or whether the “pro rata”
13   portion will exceed individual’s full recoveries.
14   D.    Class Notice Plan
15         For any class certified under Rule 23(b)(3), class members must be
16   afforded “the best notice that is practicable under the circumstances,
17   including individual notice to all members who can be identified through
18   reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). Such notice must clearly state:
19   (1) the nature of the action; (2) the definition of the class certified; (3) the
20   class claims, issues, or defenses; (4) that a class member may enter an
21   appearance through an attorney if the member so desires; (5) that the court
22   will exclude from the class any member who requests exclusion; (6) the time
23   and manner for requesting exclusion; and (7) the binding effect of a class
24   judgment on members under Rule 23(c)(3). Id. “Notice is satisfactory if it
25   generally describes the terms of the settlement in sufficient detail to alert
26   those with adverse viewpoints to investigate and to come forward and be
27   heard.” Churchill Vill., LLC v. GE, 361 F.3d 566, 575 (9th Cir. 2004)

                                              17
                                                                              20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.322 Page 18 of 30



1    (internal quotation marks and citation omitted).
2         The Notice Packet attached as exhibit B to the Settlement Agreement
3    meets the requirements of Rule 23(c)(2)(B). The notice describes the
4    allegations and claims in plain language, defines class members, includes
5    contact information for Plaintiffs’ counsel and the Settlement Administrator,
6    and summarizes the settlement amount and its distribution. (SA, Exhibit A).
7    The Notice Packet also contains an estimate of each member’s settlement
8    amount. (SA, Exhibit B). The notice further describes the options available
9    to class members, including instructions for opting out of the settlement and
10   filing an objection. (SA, Exhibit A). It also informs class members that
11   receiving a settlement award will release certain claims against certain
12   parties. (Id.) The notice informs class members that they may appear at the
13   final fairness hearing. (Id.). Finally, it directs class members, collective
14   action members, and PAGA Recipients to a website with more information,
15   including the Settlement Agreement. (Id.).
16        The notice plan itself is also adequate. Within five business days of
17   preliminary approval Defendant will provide the Settlement Administrator
18   with Settlement Class Members’ and PAGA Recipients’ social security
19   numbers or ITIN, last known addresses and telephone numbers, and dates
20   worked as Settlement Class Member and pay periods as a PAGA Recipient.
21   (SA ¶ 81). The Settlement Administrator must then update the addresses
22   using the results of the National Change of Address database. (SA ¶ 82).
23   The Settlement Administrator must mail the Notice Packet to the Settlement
24   Class Members and PAGA Recipients within 30 days of preliminary approval.
25   (ECF No. 23 at 29). If any notices are returned to the Settlement
26   Administrator with a forwarding address, the Settlement Administrator will
27   re-mail the Notice Packet to that address. (SA ¶ 83). If any notices are

                                             18
                                                                           20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.323 Page 19 of 30



1    returned without a forwarding address, the Settlement Administrator will
2    perform a standard skip trace to attempt to identify a valid address and re-
3    mail the Notice. (Id.). Settlement Class Members have 45 days from the
4    mailing of the Notice Packet to either opt-out, challenge dates of employment,
5    or submit written objections. (ECF No. 23 at 30).
6    E.   Attorneys’ Fees
7         Rule 23(h) provides for an award of attorneys’ fees and costs in a
8    certified class action where it is “authorized by law or by the parties’
9    agreement.” Fed. R. Civ. P. 23(h). “[C]ourts have an independent obligation
10   to ensure that the award, like the settlement itself, is reasonable, even if the
11   parties have already agreed to an amount.” In re Bluetooth Headset Prods.
12   Litig., 654 F.3d at 941. Where a settlement produces a common fund for the
13   benefit of the entire class, courts may employ either the lodestar method or
14   the percentage-of-the-fund method to determine the reasonableness of the fee
15   request. Mercury Interactive Corp. Sec. Litig. v. Mercury Interactive Corp.,
16   618 F.3d 988, 992 (9th Cir. 2010). When applying the percentage-of-the-fund
17   method, an attorneys’ fees award of “twenty-five percent is the ‘benchmark’
18   that district courts should award.” In re Pac. Enters. Sec. Litig., 47 F.3d 373,
19   379 (9th Cir. 1995) (citing Six (6) Mexican Workers v. Ariz. Citrus Growers,
20   904 F.2d 1301, 1311 (9th Cir. 1990)). A district court “may adjust the
21   benchmark when special circumstances indicate a higher or lower percentage
22   would be appropriate.” Id.
23        The Settlement Agreement provides for a maximum award of $286,000
24   in attorneys’ fees (one-third of the Gross Settlement Amount). (SA ¶ 62).
25   Defendant does not oppose the award. Plaintiffs’ counsel asserts that the
26   motion for attorneys’ fees and costs will be supported with argument and
27   evidence. (ECF No. 23 at 15).

                                             19
                                                                           20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.324 Page 20 of 30



1          Without Class Counsel’s briefing, the Court finds no reason to award
2    fees that exceed the Ninth Circuit’s 25% benchmark. Class Counsel will need
3    to show what special circumstances exist warranting a higher percentage in
4    their motion for attorneys’ fees and costs.
5          Plaintiffs’ Counsel also request litigation costs. “There is no doubt that
6    an attorney who has created a common fund for the benefit of the class is
7    entitled to reimbursement of reasonable litigation expenses from that fund.”
8    Ontiveros v. Zamora, 303 F.R.D. 356, 375 (E.D. Cal. 2014) (internal quotation
9    marks and citation omitted). To that end, district courts in this Circuit
10   regularly award litigation costs and expenses in wage-and-hour class actions.
11   The Settlement Agreement provides that Plaintiffs’ counsel may obtain up to
12   $10,000. (SA ¶ 62). Counsel is instructed to submit an itemized sheet
13   summarizing costs with its motion for attorneys’ fees so that the Court can
14   determine the reasonableness of the costs and expenses incurred for the
15   benefit of the class.
16   F.    PAGA Claims
17         The Settlement Agreement also provides for PAGA penalties. (See
18   generally, SA). Accordingly, the Court must take into account special
19   considerations of that statute to determine whether preliminary approval of
20   the settlement is appropriate with respect to those claims.
21         Under PAGA, an “aggrieved employee” may bring an action for civil
22   penalties for labor code violations on behalf of himself and other current or
23   former employees. Cal. Lab. Code § 2699(a). A plaintiff suing under PAGA
24   “does so as the proxy or agent of the state’s labor law enforcement agencies.”
25   Arias v. Superior Ct., 46 Cal. 4th 969, 986 (2009). A PAGA plaintiff has “the
26   same legal right and interest as state labor law enforcement agencies” and
27   the action “functions as a substitute for an action brought by the government

                                            20
                                                                          20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.325 Page 21 of 30



1    itself.” Id. “[A] judgment in that action binds all those, including nonparty
2    aggrieved employees, who would be bound by a judgment in an action
3    brought by the government.” Id. A plaintiff bringing a PAGA action owes a
4    duty to their “fellow aggrieved workers” and “to the public at large.”
5    O’Connor v. Uber Techs., Inc., 201 F. Supp. 3d 1110, 1134 (N.D. Cal. 2016).
6         Civil penalties collected pursuant to PAGA are distributed between the
7    aggrieved employees (25%) and the LWDA (75%). Cal. Lab. Code § 2699(i).
8    Any settlement of PAGA claims must be approved by the Court. Cal. Lab.
9    Code § 2699(l)(2). The proposed settlement must also be sent to the agency at
10   the same time that it is submitted to the court. Id.
11        There are “‘fundamental[]’ differences between PAGA actions and class
12   actions.” Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, 435 (9th Cir.
13   2015) (quoting Baumann v. Chase Inv. Servs. Corp., 747 F.3d 1117, 1123 (9th
14   Cir. 2014)). One of those differences is that “class certification is not required
15   to pursue a PAGA representative claim.” Haralson v. U.S. Aviation Servs.
16   Corp., 383 F. Supp. 3d 959, 971 (N.D. Cal. 2019).
17        However, the California legislature, California Supreme Court,
18   California Courts of Appeal, and LWDA have not set a standard for
19   approving PAGA settlements. Id. The LWDA has only stated that it is
20   important that “the relief provided for under the PAGA be genuine and
21   meaningful, consistent with the underlying purpose of the statute to benefit
22   the public and, in the context of a class action, the court evaluate whether the
23   settlement meets the standards of being ‘fundamentally fair, reasonable, and
24   adequate’ with reference to the public policies underlying the PAGA.”
25   O’Connor, 201 F. Supp. 3d at 1133 (quoting LWDA Response at 2-3). Based
26   on the LWDA’s Response, district courts have applied “a Rule 23-like
27   standard” asking whether the settlement of the PAGA claims is

                                             21
                                                                           20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.326 Page 22 of 30



1    fundamentally fair, reasonable, and adequate. Haralson, 383 F. Supp. 3d at
2    972.
3           Under PAGA, “the civil penalty is one hundred dollars ($100) for each
4    aggrieved employee per pay period for the initial violation and two hundred
5    dollars ($200) for each aggrieved employee per pay period for each
6    subsequent violation,” except for provisions in which a penalty is specifically
7    provided. Cal. Lab. Code § 2699(f)(2). A court may “award a lesser amount
8    than the maximum civil penalty amount specified by this part if, based on the
9    facts and circumstances of the particular case, to do otherwise would result in
10   an award that is unjust, arbitrary and oppressive, or confiscatory.” Cal. Lab.
11   Code § 2699(e)(2).
12          The Settlement Agreement provides that a copy of the Settlement
13   Agreement will be sent to the LWDA at the time it is submitted to the Court.
14   (SA ¶ 63). With this procedural requirement presumably satisfied, the Court
15   next discusses whether the Settlement Agreement’s $100,000 allocation to
16   PAGA penalties is likely to be found fair, reasonable, and adequate.
17          Plaintiffs calculated the maximum PAGA penalties for the PAGA
18   Period to be $443,000 for the overtime wage claims, calculated based on the
19   initial violation rates because Defendant may not be subject to the
20   heightened rates for the subsequent violations. (Pogrel Decl., ¶ 38).
21   Plaintiffs explain that any penalties under PAGA would depend on whether
22   the PAGA Recipients’ arbitration agreements would foreclose participation in
23   a PAGA action in court and whether the trier of fact in a bench trial would
24   reduce PAGA damages. (Id.). Additionally, Defendant “never agreed that
25   Plaintiffs’ damages calculations were accurate or reliable. On the contrary,
26   Defendant always contended . . . that Class Members estimates of their
27   overtime hours were unreliable and exaggerated.” (Pogrel Decl. ¶ 39).

                                            22
                                                                           20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.327 Page 23 of 30



1          “[I]n actions involving wage and hour class claims and PAGA claims
2    that settle, parties often minimize the total amount of the settlement that is
3    paid to PAGA penalties in order to maximize payments to class members.”
4    Mejia v. Walgreen Co., No. 2:19-cv-00218 WBS AC, 2020 U.S. Dist. LEXIS
5    220685, at *26 (E.D. Cal. Nov. 24, 2020). The public policies underlying
6    PAGA are also likely met here because the settlement more broadly provides
7    a “robust” remedy for possible violations of the California Labor Code and the
8    FLSA. (See Pogrel Decl. ¶ 45) (“[T]he $435,000 fund that will be paid to
9    California Subclass and FLSA Subclass members upon final approval of this
10   settlement is more than 100% of Class Counsel’s best estimate of the full
11   value of the potential recovery for the California Subclass and FLSA Subclass
12   members if they had worked overtime every week they were employed by HL
13   Welding during the relevant periods.”); see O’Connor, 201 F. Supp. 3d at 1134
14   (“[I]f the settlement for the Rule 23 class is robust, the purposes of PAGA
15   may be concurrently fulfilled.”).
16         Although the Settlement Agreement’s $100,000 allocation to PAGA
17   penalties amounts to roughly 22% of the maximum PAGA penalties, the
18   Court preliminarily finds that the settlement for the Rule 23 class and FLSA
19   collective action is robust enough to fulfill PAGA’s purposes.
20   IV.   CONCLUSION
21         For the reasons stated above, the Court GRANTS Plaintiffs’ motion
22   (ECF No. 23) and the proposed settlement is preliminarily approved. IT IS
23   HEREBY ORDERED that:
24         1.   Simpluris, Inc. is appointed as Settlement Administrator.
25         2.   Notice of the proposed settlement, and the rights of Settlement
26   Class Members, including the right to opt out of the settlement, shall be
27   given by mailing of the Notice of Class Action and PAGA Settlement by first

                                            23
                                                                         20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.328 Page 24 of 30



1    class, postage prepaid, to all Settlement Class Members and PAGA
2    Recipients pursuant to the applicable provisions in the Stipulation. HL
3    Welding shall provide the Settlement Administrator with the information
4    necessary to conduct this mailing as set forth in the Stipulation;
5         3.    A hearing shall be held before this Court on December 15, 2021
6    at 1:30 p.m. in Courtroom 3B to consider whether the settlement should be
7    given final approval by the Court:
8               (a)   Written objections by Settlement Class Members to the
9    proposed settlement will be considered if delivered on or before the Notice
10   Response Deadline;
11              (b)   At the Final Approval Hearing, Settlement Class Members
12   may be heard orally in support of or in opposition to the settlement;
13              (c)   Class Counsel and counsel for HL Welding should be
14   prepared at the hearing to respond to objections filed by Settlement Class
15   Members, and to provide other information as appropriate, bearing on
16   whether or not the settlement should be approved;
17              (d)   At the Final Approval Hearing, the Court shall consider any
18   motions or applications for attorney fees, costs and litigation expenses, and
19   incentive payment to the Class Representatives, consistent with the
20   Settlement Agreement, and any such motions shall be filed with the Court no
21   less than 30 days before the Notice Response Deadline; and
22              (e)   At the Final Approval Hearing, the Court shall consider any
23   motions for approval of the PAGA settlement, which must be filed with the
24   Court no less than 30 days before the Notice Response Deadline.
25        4.    In the event that the Effective Date occurs, all Settlement Class
26   Members will be deemed to have forever released and discharged the
27   Released Claims. In the event that the Effective Date does not occur for any

                                            24
                                                                          20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.329 Page 25 of 30



1    reason whatsoever, the Stipulation shall be deemed null and void and shall
2    have no effect whatsoever.
3         5. The Court ORDERS the following schedule for further proceedings:
4          DEADLINE                       EVENT
5          5 days after                   Defendants to provide Settlement
6    preliminary approval of        Administrator and Plaintiffs’ Counsel a
7    settlement                     final spreadsheet, which lists each
8                                   Class Member’s first and last name,
9                                   last known address and phone number,
10                                  Social Security number or ITIN, the
11                                  dates of employment and total
12                                  workweeks. The version of the
13                                  spreadsheet provided to Plaintiffs’
14                                  counsel will include only the last four
15                                  digits of each Class Member’s Social
16                                  Security number in lieu of the full
17                                  number.
18         30 days before Final           Plaintiffs to file Motion for
19   Approval Hearing               Approval of Attorney’s Fees and Costs,
20                                  and Plaintiff Service Awards.
21         30 days after                  Mailing by first class mail of
22   preliminary approval of        Class Action Settlement Notice and
23   settlement                     Estimated Settlement Share Form
24                                  (collectively “Notice Packet”) by
25                                  Settlement Administrator.
26
27

                                           25
                                                                           20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.330 Page 26 of 30



1          No later than 25 days          Settlement Administrator to
2    after mailing of Notice        conduct trace/search efforts and send a
3    Packet                         follow up mailing to Settlement Class
4                                   Members whose Notice Packet was
5                                   returned as undeliverable or whose
6                                   listed address is found to be inaccurate
7                                   or outdated.
8          45 days after mailing          Last day for Settlement Class
9    of Notice Packet               Members to opt out, challenge dates of
10                                  employment, or submit written
11                                  objections (the “Objection/Exclusion
12                                  Deadline”).
13         10 days after the              Settlement Administrator to
14   Objection/ Exclusion           provide counsel with opt outs and
15   Deadline                       challenges received from Settlement
16                                  Class Members, and also prepare a
17                                  declaration for Plaintiffs’ counsel and
18                                  Defendant’s counsel review and
19                                  approval certifying the completion and
20                                  results of the class notice and related
21                                  processes.
22
23
24
25
26
27

                                           26
                                                                           20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.331 Page 27 of 30



1               30 days before final           Last day for filing and service of
2        approval hearing                 papers in support of final settlement
3                                         approval of Class Settlement and
4                                         approval of PAGA Settlement.
5                                         Including declaration from Settlement
6                                         Administrator.
7               December 15, 2021 at           Hearing for Final Approval and
8        1:30 PM in Courtroom 3B of Approval of PAGA Settlement
9        the Schwartz Courthouse
10              Date Court Grants              Settlement Effective Date
11       Final Approval of the
12       Settlement1
13              Within five (5) days of        Settlement Administrator to
14       the Settlement Effective         make the final calculation of payments
15       Date                             from the Net Settlement Fund to be
16                                        distributed to the Settlement Class
17                                        Members and provide all Counsel with
18                                        a report listing the amount of all
19                                        payments to be made to each
20                                        Settlement Class Member from the Net
21                                        Settlement Fund.
22                                             Plaintiffs to file a Dismissal of
23                                        the Muongkhot Action.
24
25
26
27   1   Assumes no objections to the Settlement.
                                                 27
                                                                                   20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.332 Page 28 of 30



1           Within Ten (10) days          Defendant shall deposit the
2    of the Settlement Effective    money to fund $286,000 of the GSA
3    Date                           and one-half of the employer side taxes
4                                   with the Settlement Administrator
5                                   (“Deposit 1”)
6
7           Within One Hundred            Defendant shall deposit the
8    and Fifty (150) days of the    money to fund a further $286,000 of
9    Settlement Effective Date      the GSA and one-half of the employer
10                                  side taxes with the Settlement
11                                  Administrator (“Deposit 2”)
12
13          Within five (5)               Settlement Administrator to
14   business days of Deposit 2,    distribute and pay from the Settlement
15   above                          Fund each of the following: (1)
16                                  Settlement share checks to all
17                                  Settlement Class Members and PAGA
18                                  Recipients; (2) awarded attorney
19                                  reimbursed litigation expenses to
20                                  Plaintiffs’ counsel; (3) check for the
21                                  class representatives’ service awards;
22                                  (4) PAGA Penalties to California
23                                  LWDA, and (5) administration costs
24                                  paid to the Settlement Administrator.
25
26
27

                                           28
                                                                             20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.333 Page 29 of 30



1          120 days after                  Expiration / void date for checks
2    distribution of checks to       distributed to Eligible Settlement
3    Eligible Settlement Class       Class Members.
4    Members
5          Within Three Hundred            Defendant shall deposit the
6    (300) days of the Settlement money to fund the balance of the GSA -
7    Effective Date                  a further $286,000 (“Deposit 3”)
8
9          Within five (5)                 Settlement Administrator to
10   business days of Deposit 3,     distribute and pay from the Settlement
11   above                           Fund all awarded attorneys’ fees to
12                                   Plaintiffs’ counsel.
13         Within 10 days of final         Class Counsel to submit final
14   payment of attorney’s fees      Settlement Administrator’s report
15                                   regarding status of payments, and
16                                   request for distribution of any residual
17                                   to Court-approved cy pres beneficiary.
18         Within 5 days of ruling         Settlement Administrator to pay
19   on a motion for distribution    any residual funds in the settlement
20   of any residual funds to        fund to or the cy pres beneficiary.
21   Court-approved cy pres
22   beneficiary
23         10 days after payment           Class Counsel to file and serve
24   of residual funds to cy pres    final Settlement Administrator’s report
25   beneficiary                     regarding all payments and the cy pres
26                                   distribution, if any.
27        5.    Pending further order of the Court, all proceedings in this matter

                                            29
                                                                           20cv1789-MDD
     Case 3:20-cv-01789-MDD Document 27 Filed 07/20/21 PageID.334 Page 30 of 30



1    except those contemplated herein and in the Settlement Agreement are
2    stayed.
3         6.    The Court expressly reserves the right to adjourn or continue the
4    Final Approval Hearing without further notice to the Class.
5         IT IS SO ORDERED.
6    Dated: July 20, 2021
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                           30
                                                                         20cv1789-MDD
